The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This action is in response to application, filed on July 07 2020 has been considered but are deemed moot because of Restrictions Request below.

Claims 38-57 are pending.

Election/Restrictions

Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even through the requirement be traversed (37 CFR 1.143). Restriction to one of the following inventions is required under 35 U.S.C. 121:
 I.	Claims 38-43, drawn to for Parser configured to receive incoming network packets, parse headers of the incoming network packets and to output tokens; and at least one Lookup and Decision Engine (LDE) configured to generate a lookup key for each token and to modify the token based on one or more lookup results which is a Post processing of lookup results, classified in class 707, subclass 722.
II.	Claims 44-57, drawn to for Key Generator including a Control Path for generating instructions and a Data Path for executing instructions produced by the Control Path, which is a Query execution plan, classified in class 707, subclass 718.
The inventions are distinct, each from the other because of the following reasons: Inventions I, II and III are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct from each other if they are shown to be separately usable.  
In the instance case, invention I can be for Parser configured to receive incoming network packets, parse headers of the incoming network packets and to output tokens; and at least one Lookup and Decision Engine (LDE) configured to generate a lookup key for each token and to modify the token based on one or more lookup results which is a Post processing of lookup results.  
Invention II can be used for Key Generator including a Control Path for generating instructions and a Data Path for executing instructions produced by the Control Path, which is a Query execution plan.
   
Because these inventions are distinct for reasons given above and have acquired separate status in the art as shown their different classification, restriction for examination purpose as indicated is proper.

Because these inventions are distinct for the reasons given above and the search required for Group I not required for Group II each other, restriction for examination purposes as indicated is proper.
	
Because these inventions are distinct for the reasons given above and have acquired a separate status in the art because of their recognized divergent subject matter, restriction for examination purposes as indicated is proper.

Applicants are advised that the reply to this requirement to be complete must include an election of the invention to be examined even through the requirement be traversed (37 CFR 1.143).

Applicants is reminded that upon the cancellation of claims to be non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48 (b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48 (b) and by the fee required under 37 CFR 1.17 (i).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC M WOO whose telephone number is (571)272-4043.  The examiner can normally be reached on 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ISAAC M WOO/Primary Examiner, Art Unit 2163